Citation Nr: 0027687	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a thyroid disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service from August 
1977 to December 1977, and from December 1990 to June 1991, 
with additional periods of reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in February 1999, a statement of the case was issued in March 
1999, and a substantive appeal was received in April 1999.  
Although the April 1998 rating decision also adjudicated 
other issues, in his April 1999 substantive appeal, the 
veteran expressly limited his appeal to the thyroid 
disability issue. 

In an Appellant's Brief dated in July 2000, the veteran 
representative requests that the issue of entitlement to 
service connection for dizziness, apparently due to an 
undiagnosed illness, be referred to the RO for adjudication.  
It appears that a prior claim based on dizziness was denied 
by rating decision in March 1996.  However, it is not clear 
that that decision addressed a theory of service connection 
based on special laws and regulations dealing with 
undiagnosed illness.  Moreover, the representative listed 
other issues where were not included in the veteran's April 
1999 substantive appeal.  These matters are hereby referred 
to the RO for clarification and appropriate action. 


FINDING OF FACT

The claims file does not include any medical evidence of a 
nexus between a thyroid disability and the veteran's active 
military service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a thyroid disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The Board notes at this point that the claims file includes 
some medical records referring to hypothyroidism and some 
referring to hyperthyroidism.  For example, VA examination in 
November 1995 resulted in a diagnosis of hypothyroidism 
whereas VA examination in February 1998 listed a diagnosis of 
hyperthyroidism.  At any rate, the first well-grounded 
requirement of a medical diagnosis of current thyroid 
disability has been met.  Caluza.  

However, regardless of whether or not the disorder is 
actually hypothyroidism or hyperthyroidism, the claim is 
still not well-grounded since there no medical evidence of 
any nexus or link to service.  It appears that service 
medical records for the veteran's first period of service in 
1977 have not been located despite several attempts to do so.  
A review of service medical records dated during his second 
period of service do not show any medical diagnosis or 
impression of any thyroid problem.  It appears from history 
recorded at the VA examinations that the veteran may be 
contending that episodes of dizziness during his second 
period of service were actually symptoms of a thyroid 
problem.  However, the service medical records appear to 
attribute the dizziness to ear infections.  There is no 
documentation in those service medical records suggesting 
that any thyroid problem was suspected.  Moreover, there is 
nothing in post-service medical records suggesting that a 
thyroid disability was manifested during service.  There is 
also no medical opinion of record which in any way links the 
current thyroid disorder to service.  

In sum, the veteran's service connection claim must be viewed 
as not well-grounded for lack of medical evidence of a link 
or nexus to service.  Caluza.  The Board hereby informs the 
veteran that such medical evidence of a nexus to service is 
necessary to well-ground the claim.  


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 




